Order                                                                  Michigan Supreme Court
                                                                             Lansing, Michigan

  September 22, 2017                                                          Stephen J. Markman,
                                                                                         Chief Justice

  154556-7                                                                          Brian K. Zahra
                                                                            Bridget M. McCormack
                                                                                  David F. Viviano
                                                                              Richard H. Bernstein
                                                                                     Joan L. Larsen
  COLOMA CHARTER TOWNSHIP,                                                        Kurtis T. Wilder,
          Plaintiff/Counterdefendant-                                                         Justices
          Appellee,
  v                                                   SC: 154556
                                                      COA: 325226
                                                      Berrien CC: 13-000317-CZ
  BERRIEN COUNTY and BERRIEN COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants/Counterplaintiffs-
             Appellants,
  and
  LANDFILL MANAGEMENT COMPANY, INC.,
  and HENNESSY LAND COMPANY,
            Defendants-Appellants.

  _________________________________________/

  JOE HERMAN, SUE HERMAN, JAY JOLLAY,
  SARAH JOLLAY, JERRY JOLLAY, NEAL
  KREITNER, TONY PETERSON, LIZ
  PETERSON, RANDY BJORGE, ANNETTE
  BJORGE, and TINA BUCK,
             Plaintiffs-Appellees,
  v                                                   SC: 154557
                                                      COA: 325335
                                                      Berrien CC: 05-003247-CZ
  BERRIEN COUNTY,
           Defendant-Appellant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the September 6, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
                                                                                                               2

address: (1) whether the gun range currently used by the Berrien County Sheriff’s
Department is given priority under the County Commissioners Act, MCL 46.1 et seq.,
specifically MCL 46.11(b) and (d), over a conflicting township zoning ordinance, see
Herman v Berrien County, 481 Mich. 352 (2008); if so, (2) whether the Court of Appeals
erred by reversing the Berrien Circuit Court’s revision of the existing permanent
injunction based on changed circumstances; and (3) whether the Court of Appeals
properly vacated the trial court’s decision to deny the plaintiffs’ request for attorney fees
pursuant to MCL 600.1721.

      The Michigan Sheriffs’ Association, Michigan Municipal League, Michigan
Townships Association, Michigan Association of Counties, and International
City/County Management Association are invited to file briefs amicus curiae. Other
persons or groups interested in the determination of the issues presented in this case may
move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 22, 2017
       p0919
                                                                             Clerk